Citation Nr: 9903589	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-48 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an increased (compensable) rating for 
pleurisy.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1969.  

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1996 RO decision which denied service 
connection for PTSD, denied service connection for bilateral 
hearing loss, held that new and material evidence had not 
been presented to reopen a previously denied claim for 
service connection for a left knee disability, and denied an 
increased (compensable) rating for service-connected 
pleurisy.

The Board notes that service connection for a left knee 
disability was denied in an April 1980 RO decision which the 
veteran did not appeal.  Such decision is considered final, 
with the exception that the claim may be reopened and 
reviewed de novo if new and material evidence has been 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
1998); Manio v. Derwinski, 1 Vet.App. 140 (1991).  On review 
of the additional evidence submitted since the April 1980 RO 
decision (including a quantity of medical records, hearing 
testimony, and lay statements), the Board finds that some of 
the additional evidence is new and material within the 
definition of 38 C.F.R. § 3.156 (1998).  Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).  Thus, the Board has reopened the 
claim for service connection for a left knee disability, and 
such claim has been reviewed on a de novo basis.

The present Board decision addresses the issues of service 
connection for a left knee disability and for bilateral 
hearing loss.  The issues of service connection for PTSD and 
an increased rating for the service-connected pleurisy are 
addressed in the remand section which follows the decision.


FINDINGS OF FACT

1.  A left knee disability (Osgood-Schlatter disease) clearly 
and unmistakably preexisted service, and the underlying 
condition increased in severity, beyond natural progression, 
on account of service. 

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  A preservice left knee disability was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. 
§§ 3.303, 3.306.

2.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background 

The veteran served on active duty in the Navy from November 
1965 to October 1969.  He had various duty stations, 
including aboard the USS Shangri-La (an aircraft carrier), 
and his occupational specialty was a jet mechanic.

On the veteran's September 1965 service enlistment 
examination, the lower extremities were noted to be normal.  
On audiological evaluation, results were within normal 
limits.

The veteran's service medical records show he was seen in 
July 1966 for left knee complaints.  He reporting that he had 
possibly broken his left leg 2 years earlier while playing 
football, and at the time of that incident his leg was casted 
for several months.  He indicated the left leg started 
hurting several weeks ago without any trauma.  The doctor 
noted it looked like the veteran had Osgood-Schlatter 
disease.  It was reported that that X-rays of the left knee 
looked like tubercle epiphysitis.  The veteran's was 
initially treated with pain medication, an ace wrap, and 
crutches, and later in July 1966 the left leg was casted.  In 
August 1966 it was reported that his Osgood-Schlatter disease 
had been treated with a cast and crutches without 
improvement.  In September 1966 a doctor at the orthopedic 
clinic reported that the veteran's knee pain would not be 
disabling and would not interfere with his military duty.  He 
was to return to the clinic as needed.  

Service medical records show hearing within normal limits at 
the time of a January 1968 routine hearing conservation 
audiometric study.  

A March 1969 medical record from the Shangri-La shows that X-
rays of the veteran's left knee revealed an avulsed tibial 
tubercle.  A medical record from the next day in March 1969 
notes that that the veteran was scheduled for an excision of 
the tibial bone fragment from Osgood-Schlatter disease.  
Although records of the surgery are not on file, other 
records indicate the operation took place as scheduled.  An 
April 1969 record notes the operative wound was well healed.  
When the veteran was seen for left knee complaints in May 
1969, examination showed a well-healed incision without 
tenderness or edema.  The September 1969 service separation 
examination noted 2, 2-inch scars on the left knee.  Clinical 
evaluation of the lower extremities was normal.  Audiometric 
evaluation results were within normal limits.  The service 
medical records do not show a hearing loss disability.  

The veteran was admitted to St. John's General Hospital in 
September-October 1979.  The diagnoses were Tylenol overdose 
with acute hepatic necrosis, chronic alcoholism, and anemia.  
In reporting his past medical history, the veteran related he 
had had two left knee operations, one of which was in 
service. 

In a December 1979 claim for service connection for a left 
knee disability, the veteran reported that he injured his 
knee in service and had a related operation aboard ship in 
1969.  He also reported a post-service left knee operation in 
1972 or 1973.  (The RO attempted, unsuccessfully, to obtain 
records of the post-service operation.)

On an April 1980 VA examination, the veteran reported that he 
had injured his left knee in service in 1967 when he fell off 
an aircraft when stationed in Texas.  He said he had an 
operation on the knee aboard ship in 1968 or 1969, and 
another operation in 1973 after service.  X-rays of the left 
knee showed a small loose body just superior to the tibial 
tuberosity, which could represent old Osgood-Schlatter 
disease, and the remainder of the knee was normal.  Physical 
examination showed a healed, transverse 4-inch scar on 
anterior knee.  His range of motion was "OK," and he was 
unable to fully squat or kneel.  The diagnoses included 
residuals of a left knee injury.  (There were no complaints 
or findings relative to hearing loss.)

In April 1980 the RO denied service connection for a 
postoperative left knee disability, and the veteran did not 
timely appeal following notification of that rating action.  

In July 1994 the veteran applied to reopen his claim for 
service connection for a left knee disability.  

Private medical records from July 1994 primarily pertain to 
disabilities which are not in issue, although reported 
medical history included medial tibial osteotomies in 1968 
and 1973 due to chondrocalcinosis and a history of Osgood-
Schlatter disease with accentuated tibial tuberosities.

On an October 1994 VA psychiatric examination, the veteran 
reported that the Navy was informed that he had Osgood-
Schlatter disease of the left knee when he entered military 
service.  He said he injured his left knee in a fall from an 
airplane when stationed in Texas in 1967 and subsequently had 
to have 2 operations on it.  The examiner (a psychologist) 
opined that it appeared that the left knee condition should 
be service connected even if by aggravation of a previous 
condition. 

A number of other medical records since 1994 note a history 
of left knee Osgood-Schlatter disease with operations in 
about 1969 and 1973.

In August 1995 the veteran filed his initial claim for 
service connection for hearing loss.  He said he believed his 
hearing problem was due to working around jet aircraft in 
service.  He said that hearing loss was noted when he was 
tested in 1980 in connection with an attempt to reenlist in 
the military service. 

On a VA medical examination in November 1995, the veteran 
reported a history of a left knee injury aboard ship in 1967 
and a subsequent surgical procedure.  The diagnoses included 
history of left knee injury, status post surgical procedure, 
remote.

VA medical records show the veteran was referred to the 
audiology clinic for evaluation of hearing loss in February 
1997.  A March 1997 audiological evaluation showed a 
bilateral hearing loss disability (by the standards of 
38 C.F.R. § 3.385).  The audiologist remarked that the 
veteran had mild to moderately severe sensorineural hearing 
loss in the right ear at and above 4,000 hertz, and mild to 
severe sensorineural hearing loss in the left ear at and 
above 3,000 hertz.  

The veteran testified at a hearing at the RO in March 1997.  
He related that his hearing loss was first medically noted in 
1980, but he believed it was due to exposure to aircraft 
noise in service.  He said he had a left knee problem, 
including pain, prior to service, but he believed the 
condition was aggravated by activities in service such as 
jumping off airplanes while working as a mechanic.  He noted 
he had left knee operations during and after service. 

The veteran submitted an April 1997 affidavit from Niles 
Smith (of the home where the veteran resided) who stated he 
had seen the veteran stop walking and rub his knee in 
apparent great pain.

A July 1998 VA audiological evaluation also demonstrated 
bilateral hearing loss.  The veteran reported he had noise 
exposure in service when he worked as a jet mechanic and said 
he had gradual hearing loss since 1965.  The audiologist 
reported that the veteran wanted to have it noted on the 
report that his hearing loss was caused by working around jet 
engines during service, but the audiologist indicated that 
such a statement could not be provided as they did not make 
determinations on the cause of hearing loss.




II. Analysis

A.  Service connection for a left knee disability

The veteran's reopened claim for service connection for a 
left knee disability is well grounded, meaning plausible; the 
evidence as to this issue has been properly developed, and 
there is no further VA duty to assist the veteran with the 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A veteran 
is presumed to be in sound physical condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut this presumption.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

A left knee disability was not noted at the 1965 examination 
for entrance into service.  However, soon thereafter the 
veteran was found to have left knee Osgood-Schlatter disease; 
there is a detailed history of preservice left knee problems 
and treatment; and the veteran apparently concedes that the 
condition existed before service.  The presumption of a sound 
left knee on entrance into service is rebutted, and service 
connection is possible only if the preservice disability was 
aggravated by service.

At the time of the veteran's initial service treatment in 
1966, X-rays were believed to show epiphysitis of the left 
tibial tubercle associated with Osgood-Schlatter disease.  
After a course of conservative treatment in 1966, the veteran 
was returned to duty.  He had no additional medically 
documented left knee problems during service until 1969, at 
which time an actual avulsion of a fragment of the left 
tibial tubercle was noted by X-rays and surgery was performed 
to remove the fragment.  Residual left knee surgical scars 
were noted on the 1969 service separation examination.  After 
service, in the early 1970s, the veteran reportedly had 
another operation on the left knee for the same problem 
(although the actual records of such treatment are not on 
file).  A continuing left knee disability is documented in 
later medical records dated into the 1990s.

The evidence as a whole shows an increase in the preservice 
left knee disability during service, to the point that 
surgery was required during the latter part of service.  
While it is possible that the increase in disability is due 
to the natural progress of the condition, there does not 
appear to be clear and unmistakable evidence to rebut the 
presumption of aggravation.  With due regard to the benefit-
of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board finds 
that the preservice left knee disabilty was aggravated by 
service.  Thus, service connection for the left knee 
disability is warranted.

B.  Service connection for bilateral hearing loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
organic diseases of the nervous system (such as sensorineural 
hearing loss), if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The veteran claims service connection for bilateral hearing 
loss that he asserts was incurred during military service.  
The threshold question is whether he has met his initial 
burden of submitting evidence to show that his claim is well 
grounded, meaning plausible.  If he has not presented such 
evidence, there is no further duty on the part of the VA to 
assist him with his claim, and it must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claim for service connection to be plausible or well 
grounded, it must be supported by competent evidence, not 
just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
the in-service disease or injury and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Grivois, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran did not have a recognized hearing loss disability 
in service.  The first post-service mention of any hearing 
loss was in 1995 when he filed a claim for service connection 
for hearing loss.  A hearing loss disability was later 
confirmed by VA audiometric testing in 1997 and 1998.  The 
veteran has reported that hearing loss was first detected at 
a 1980 examination for attempted reenlistment.  Even if there 
was actual evidence of hearing loss back in 1980, there is no 
evidence to link this or current hearing loss to the 
veteran's active military service which ended many years 
earlier.  The veteran's statement that he believes his 
hearing loss was caused by exposure to acoustic trauma from 
jet engines in service is not competent medical evidence of 
causality to make his claim well grounded, since he is a 
layman and not qualified to render an opinion regarding 
diagnosis or etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, his self-
reported lay history, transcribed in some of the medical 
records, does not constitute competent medical evidence of 
causality for a well-grounded claim.  LeShore v. Brown, 8 
Vet.App. 406 (1995).

As there is no competent medical evidence of a nexus between 
service and the currently diagnosed bilateral hearing loss, 
the claim for service connection must be denied as not well 
grounded.  Caluza, supra.

ORDER

Service connection for a left knee disability is granted.

Service connection for bilateral hearing loss is denied.


REMAND

The veteran's claims for service connection for PTSD and an 
increased rating for pleurisy are well grounded, meaning not 
inherently implausible, and the file indicates there is a 
further VA duty to assist him in developing facts pertinent 
to the claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 
3.159; Murphy v. Derwinski, 1 Vet. App. 78 (1990).

With regard to the claim for service connection for PTSD, a 
number of examination and treatment reports since 1994 show a 
PTSD diagnosis, but service connection also requires credible 
evidence of an in-service stressor.  38 C.F.R. § 3.304(f).  
Since the veteran did not engage in combat, his statements 
and testimony are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  On a number of occasions the 
veteran has provided accounts of claimed events, which he 
alleges have caused PTSD.  See, e.g., his accounts at an 
October 1994 VA psychiatric examination, at a hearing at the 
RO in March 1997, at a March 1997 VA psychiatric examination, 
and in a May 1997 written statement.  The RO has not 
requested the veteran's service personnel records from the 
National Personnel Records Center (NPRC), nor has the RO made 
an effort to corroborate the veteran's statements of 
stressors with the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  In the judgment of the Board, such 
should be accomplished as part of the duty to assist.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).

With regard to the claim for an increased (compensable) 
rating for service-connected pleurisy, the Board notes that 
the criteria for rating respiratory disorders were changed in 
October 1996, and the RO has not considered the new rating 
criteria.  This should be accomplished by the RO.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  The veteran has had recent 
VA pulmonary function tests in 1997 and 1998 (the RO has not 
had an opportunity to review the report of the 1998 
examination, which the veteran submitted directly to the 
Board), but the test reports indicate most of the results 
"outside 95% confidence interval;" such a notation should 
be explained.   In the judgment of the Board, another VA 
examination of the veteran's pleurisy, considering new rating 
criteria, is warranted.

Therefore, these issues are REMANDED to the RO for the 
following development:

1.  The RO should obtain, from the NPRC, 
copies of the veteran's service personnel 
records.

2.  The RO should give the veteran an 
opportunity to provide a detailed written 
account (including dates, locations, 
names of other persons involved, etc.) of 
the alleged service stressors for PTSD.  
The RO should forward the veteran's 
statement and prior statements of alleged 
service stressors (along with copies of 
his service personnel records and any 
other relevant evidence) to the USASCRUR 
and request that organization investigate 
and attempt to verify the alleged 
stressors.

3.  The RO should have the veteran 
identify (names, addresses, dates) any 
sources of VA or non-VA treatment for 
psychiatric an lung conditions since 
1997.  The RO should obtain copies of the 
related medical records which are not 
already on file.

4.  The RO should have the veteran 
undergo a VA pulmonary examination with 
pulmonary function tests to determine the 
severity of his service-connected 
pleurisy.  The claims folder should be 
provided to and reviewed by the doctor in 
conjunction with the examination.  The 
pulmonary function tests should provide 
all detailed results necessary for rating 
the disability under the new criteria.  
If pulmonary function tests are not 
considered reliable, the reasons for this 
should be set forth.  The examiner should 
identify all pulmonary impairment due 
exclusively to the service-connected 
pleurisy, and should indicate whether or 
not other lung disorders are present and 
whether they are related to the service-
connected pleurisy.  .

5.  Thereafter, the RO should review the 
claims for service connection for PTSD 
and for an increased rating for service-
connected pleurisy.  If the claims remain 
denied, a supplemental statement of the 
case should be issued to the veteran and 
his representative, and they should be 
given an opportunity to respond.  Then, 
the case should be returned to the Board 
for further appellate review.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board.  Appellate 
rights do not attach to those issues addressed in the remand 
portion of the Board's decision, because a remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).

- 11 -


